Citation Nr: 0517501	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The appellant served on active duty from February 1980 to 
February 1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
New Orleans, Louisiana.  In that determination, the RO inter 
alia denied the claim of entitlement to a compensable 
evaluation for hearing loss.  He disagreed and this appeal 
ensued.  

In August 2003, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The Board notes that the appellant raised several issues at 
his hearing, including claims for an increased rating for 
tinnitus, for service connection of depression or other 
psychiatric disability, and for service connection of an ear 
disease.  These issues are referred to the RO for appropriate 
action.  


FINDING OF FACT

The appellant's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 
45 decibels in the left ear and 35 decibels in the right ear, 
with speech recognition ability of 100 percent in the both 
ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The appellant filed a claim in March 2002 seeking a 
compensable evaluation for his service-connected bilateral 
hearing loss.  Disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
2002).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004).  The percentage 
ratings represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability, 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991), though the regulations do not give past 
medical reports precedence over the current medical findings.  
In increased-rating cases, the current level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (1999, 2001).  These criteria were 
amended after the appellant filed his claim.  The amendments 
to the regulations provided for few substantive changes, 
though when applied to this claim those changes alter the 
evaluation that can be assigned following June 10, 1999, the 
effective date of those amendments.  See 64 Fed. Reg. 25,202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of pure tone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  VAOPGCPREC 3-2000.  As 
applied in this case, the new version of the criteria provide 
for the same or a greater benefit.  

Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85 (1999, 2003).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, 
Table VI (1999, 2004).

The VA treatment records in 2000, 2001, and 2002 revealed the 
appellant used a hearing aid, though they did not directly 
address the severity of the hearing loss.  VA audiometric 
examination in April 2002 indicated the following puretone 
thresholds: 




HERTZ




1000
2000
3000
4000
RIGHT
        
15
30
55
40
LEFT
        
15
50
60
        
55

Average puretone threshold for the right ear was 35 decibels 
with a speech recognition score of 100 percent.  Average 
puretone threshold for the left ear was 45 decibels with a 
speech recognition score of 100 percent in the left ear.  
Applying these test results to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
ear and I for the left ear.  38 C.F.R. § 4.85, Table VI 
(2004).  When these Roman numeric designations are applied to 
Table VII, the result is a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII, DC 6100 (2004).  

An alternative method for rating hearing loss disability may 
be applicable if the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz are all at 55 decibels or higher, or if the 
puretone threshold at 1000 Hertz is 30 or less and at 2000 
Hertz is 70 or more.  38 C.F.R. § 4.86 (2004) (with each ear 
evaluated separately).  This regulatory provision is not 
applicable to this case, for the hearing loss illustrated by 
the April 2002 examination results is not, in either ear, at 
55 decibels or greater at each of the frequencies, nor is it 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the assignment of a 
compensable scheduler evaluation for hearing loss.  

At the August 2003 hearing, the appellant and his 
representative argued that a compensable evaluation is 
supported on an extraschedular basis.  The RO has not 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  

Such an award must be based on a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2004) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest the appellant's 
bilateral hearing loss has caused marked employment 
interference or requires frequent medical treatment.  The 
appellant testified that his hearing loss affected him at 
work and made his job more difficult.  Nonetheless, the 
testimony indicated the appellant was employed full time and 
that his hearing loss did not prevent him from working, or 
make him work less than he would like.  Though the testimony 
indicates the hearing loss made the appellant's employment 
activities more difficult, he continued to perform his job.  
Given this testimony, the Board cannot conclude that there 
has been marked interference with employment.  Additionally, 
there is no evidence of hospitalization or significant 
ongoing treatment for his hearing loss.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further consideration of an extraschedular evaluation.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.   See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi ( Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

With regard to element (1), above, the RO sent the appellant 
a VCAA notice letter in March 2002 informing him what was 
necessary to substantiate the claim.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case, the RO provided him with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.  With regard to elements (2) and (3), the RO's March 
2002 letter notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Finally, with respect to element (4), 
the Board notes that the RO has asked the appellant to submit 
all available evidence.  He was asked to tell VA about any 
other records that might exist to support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a July 2002 statement of the case.  

By these communications, VA has informed the appellant of the 
evidence necessary to substantiate the claim.  The RO 
notified the appellant of the need for information or 
evidence.  In response, the appellant identified sources of 
treatment, and records from these sources are associated with 
the claims file.  The appellant has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claim, of the information and evidence he 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claim, or 
of VA's or the appellant's responsibilities with respect to 
the evidence, is required.   See 38 C.F.R. § 20.1102 (2004); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The evidence of record includes the 
service medical records, VA clinical and treatment records, 
submissions from the appellant, and an April 2002 
VA examination.  The appellant has not identified any 
additional information or evidence necessary to substantiate 
the claim.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2004). 

On appellate review, there are no areas in which further 
development is needed.  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


